GREENE, Judge.
Charles Carlo Cintron (Defendant) appeals from his jury conviction for the first-degree murder of Joel Anderson (Joel).1
The State’s evidence at trial tended to show the following: On 5 February 1994, Defendant lived in Greensboro, North Carolina with his wife Niurka Cintron (Nikki) and their two children. Defendant was employed as a mechanic, and recently had obtained a 1983 Dodge Omni automobile. At approximately 12:30 a.m. on the morning of 6 February 1994, Defendant returned to his home with a white man he referred to as “Joel.” The two men had been drinking, and continued drinking at Defendant’s apartment. Nikki testified that she heard the two men arguing, but “couldn’t hear what they were saying.” She further testified that Joel stated that he “wanted to die.” When Nikki went into the kitchen, she observed the men sitting in the living room; Defendant was sitting on a couch, and Joel was sitting in a lounge chair in the corner of the room. Nikki also observed that Defendant’s 30.06 rifle was leaning against the couch and between the two men. The rifle normally was kept in the bedroom closet. Nikki then left the apartment to feed her cat, and while outside, heard a gunshot. She immediately returned to the apartment and saw Defendant standing in front of Joel with the rifle in Defendant’s hand, and smelled the odor of gun smoke and burned flesh. Joel was still seated in the lounge chair in the corner of the room and had been shot in his right eye. Nikki testified that she wanted to call the police, but Defendant refused and informed her that she would “go down with him if [she] said anything.” Defendant then had Nikki help him to hide the body in a shed behind their apartment, and to clean the apartment. She further testified, when shown a photograph of Joel Anderson, that he was the person in her apartment on the morning of 5 February 1994.
About two weeks later, Defendant decided to move his family to Denton, Maryland to stay with a friend. Due to the cold weather, Joel’s body became frozen, and did not emit an odor. Defendant packed the dead body in the hatchback area of the Dodge Omni, in the spare tire well, and attached the entire car to the back of a U-Haul truck. Upon arriving in Maryland, both Defendant and Nikki continued driving the Dodge Omni with the dead body in the hatchback. Once the weather warmed, the dead body started to emit odoriferous fumes, and Defendant received several complaints from neighbors.
*607In June of 1994, Nikki decided to leave Defendant and take the children to Miami, her home. Defendant then moved in with a friend, Ben Crosden (Crosden), who owned a farm in Cordova, Maryland. The Crosden farm was cluttered with animals, farm equipment, stranded automobiles, and woods. In November of 1994, Defendant moved into his own apartment in Easton, Maryland, but left the Dodge Omni parked at the Crosden farm.
On 22 March 1996, Crosden was looking for a barrel to use in feeding his farm animals and discovered one approximately 500 yards from Ms house emitting a terrible odor. He placed the barrel on its side, but waited until the next day to explore its contents. The next day, he began emptying the barrel and discovered the remains of a human body. At first, Crosden thought the remains were those of Link Bornos, a man reported missing in the area and known by the Crosdens. Crosden then called the authorities, who seized the barrel and the remains and delivered them to the medical examiner’s office. The police later searched the Crosden farm again, and recovered a note from the Dodge Omni written by Nikki to Defendant asking if “it” was still in the car. The police then spoke with Nikki, who eventually confessed to what she witnessed and the subsequent events.
The medical examiner collected the remains and determined the body was that of an approximately thirty-year-old Caucasian male. The examiner also determined the cause of death to be “blunt force head injuries . . . like somebody had pulverized the skull, with multiple blows, or... a car had run over the skull, or... a shotgun... rifle . . . or high-powered pistol wound to the head.” Although there was “massive head trauma,” the examiner noted that the “teeth were in fairly good shape.” The medical examiner then requested and received Joel’s dental records. These records were received from Joel’s family, and bore Joel’s name, address, date of birth, telephone number, and signature. Additionally, Joel’s mother confirmed that her son had certain teeth extracted, and testified she had “[n]o doubt” the handwriting in the dental records was Joel’s. The records labeled and sent as Joel’s dental records, however, did not match the teeth of the remains because the records indicated that Joel had certain teeth extracted that were present in the reconstructed skull. Faced with this discrepancy, the examiner requested photographs of Joel and determined, from those photographs, that the body was Joel’s, and that the dental records were “in error.” The trial court overruled Defendant’s objection to the examiner’s opinion, offered at trial, that the dental records were “in error.” The medical examiner further tes*608tified that it was unlikely that a victim could manipulate a 30.06 rifle as to place the weapon at his eye, and that most suicides caused by rifles occur “under [the] chin or in the middle of [the] forehead.” The examiner added that the injuries observed from the remains were inconsistent with suicide because the injuries “would be a near contact wound, and . . . the whole eye would be disintegrated.” It was conceded, however, that suicide by shooting yourself in the right eye with a 30.06 rifle “is possible, but highly unlikely.” The evidence also revealed that two trinkets, which had been given to Joel by his niece and grandniece, were found with the skeletal remains.
At the conclusion of the State’s evidence, Defendant moved to dismiss the case arguing there was insufficient evidence to prove he committed first-degree murder “because there was no evidence of premeditation [or] deliberation.” Defendant commented, “all they have proven is second-degree murder at most.” The court denied Defendant’s motion to dismiss, determining “there [was] substantial evidence of each and every element of the offense of first-degree murder.” Defendant did not present evidence in this case, and renewed his motion to dismiss at the close of all the evidence. This renewed motion also was denied.
At the charge conference, the trial court proposed only to submit the question and instruct the jury on whether Defendant was “guilty of the first-degree murder of Joel Anderson, or not guilty.” Defendant objected to the court’s proposed instructions on first-degree murder and “requested] instruction on second-degree murder and lesser-included offenses.” Defendant also requested other instructions, including a special instruction on suicide. In response to Defendant’s request for the submission of lesser-included offenses of first-degree murder, the trial court noted, “In reviewing this evidence, the Court is of the view that the evidence is positive as to each element of the offense of first-degree murder, there is no conflicting evidence. And the Court does continue to deny the request for an instruction on the lesser-included offense.”
The court submitted only first-degree murder to the jury, and it returned a verdict of guilty. Defendant was sentenced to life imprisonment.
The dispositive issues are: (I) whether there was substantial evidence of first-degree murder; and if so, (II) whether there was conflicting evidence regarding the premeditation and deliberation ele*609ments of first-degree murder, thus entitling Defendant to a jury instruction on second-degree murder.
I
First-Degree Murder
“First degree murder is the unlawful killing of a human being with malice, premeditation and deliberation.” State v. Misenheimer, 304 N.C. 108, 113, 282 S.E.2d 791, 795 (1981). “Malice,” which can be express or implied, is not necessarily “hatred or ill will,” but rather “is an intentional taking of the life of another without just cause, excuse or justification.” State v. Robbins, 309 N.C. 771, 775, 309 S.E.2d 188, 190 (1983). “Premeditation” occurs when the defendant forms the specific intent to kill some period of time, however short, before the actual killing. State v. Weathers, 339 N.C. 441, 451, 451 S.E.2d 266, 271-72 (1994). “Deliberation” is when the intent to kill is formed while the defendant is in a cool state of blood rather than under the influence of a violent passion suddenly aroused by sufficient provocation. Id.
Defendant contends his motion to dismiss should have been granted because there was not substantial evidence to show (A) that Defendant killed Joel, or if so, (B) that he did so with premeditation and deliberation. We disagree.2
“Substantial evidence is evidence from which any rational trier of fact could find the fact to be proved beyond a reasonable doubt.” State v. Sumpter, 318 N.C. 102, 108, 347 S.E.2d 396, 399 (1986).
A

Corpus Delicti

In a criminal homicide case, the State has the burden of proving corpus delicti, or the body of the transgression, with competent evidence. State v. Cade, 215 N.C. 393, 395, 2 S.E.2d 7, 9 (1939). To establish corpus delicti, (1) there must be a corpse, or circumstantial evidence so strong and cogent that there can be no doubt of the death; and (2) criminal agency must be shown. State v. Dawson, 278 N.C. 351, 358, 180 S.E.2d 140, 145 (1971). “The independent evidence must tend to point to some reason for the loss of life other than natural causes, suicide or accident.” Id.
*610In this case, there is substantial evidence that the body found on the farm in Maryland was Joel’s body, and that he was the person killed on 5 February 1994 in Defendant’s apartment. The medical examiner testified, after examining photographs of Joel, that the body belonged to Joel because the teeth of the body matched the teeth of the person shown in the photograph, and that severe head injuries were the cause of death. Additionally, several trinkets were found with the body which matched those previously given to Joel by his relatives. Furthermore, Nikki testified, using the same photographs analyzed by the examiner, that Joel was the man who was killed in Defendant’s apartment and that the cause of death was a shot to the head.
Even assuming the corpse found on the Maryland farm did not belong to Joel, there is circumstantial evidence so strong and cogent that there can be ho doubt of the death of Joel. The man named Joel, who was killed in the Defendant’s apartment, was identified later by Nikki as Joel Anderson, from a photograph of Joel Anderson.
Furthermore, there is substantial evidence that Joel’s death came at the hands of Defendant and was not a result of “natural causes, suicide or accident,” thus satisfying the criminal agency prong of the corpus delicti test. The testimony of Nikki confirms Joel was killed, and did not die from natural causes. Not only did she smell the gun smoke, but she also saw that Joel was shot through his right eye. Additionally, her testimony reveals that Defendant was standing over Joel directly after the shooting holding his rifle. Joel had not moved from the position in which Nikki last saw him: This is enough evidence from which any rational trier of fact could find Joel’s death was not an accident3 and was caused by Defendant. Finally, the testimony of the medical examiner regarding the “highly unlikely” possibility that Joel’s death was a suicide was enough substantial evidence to satisfy this prong of the corpus delicti test. The trial court therefore correctly denied Defendant’s motion to dismiss on this basis.
B
Premeditation and Deliberation
Because premeditation and deliberation ordinarily are not susceptible of proof by direct evidence, they generally must be established by circumstantial evidence. Weathers, 339 N.C. at 451, 451 *611S.E.2d at 271. Several factors are proper to consider in determining whether the killing was done with premeditation and deliberation, including: the killing was particularly cruel or brutal; preparations were made before the homicide for concealment of the crime; the position of the murder weapon prior to the killing; the nature and number of the victim’s wounds; and the lack of provocation. See 2 Charles E. Torda, Wharton’s Criminal Law § 142 (15th ed. 1994); State v. Mlo, 335 N.C. 353, 369, 440 S.E.2d 98, 106, cert. denied, 512 U.S. 1224, 129 L. Ed. 2d 841 (1994); see also State v. Thomas, 332 N.C. 544, 556, 423 S.E.2d 75, 82 (1992), disapproved of on other grounds by State v. Richmond, 347 N.C. 412, 495 S.E.2d 677 (1998); 41 C.J.S. Homicide § 183, at 25-26 (1991).
In this case, there is substantial evidence of premeditation and deliberation: (1) Joel was killed with Defendant’s 30.06 rifle, which normally was kept in the bedroom closet, but was seen leaning against the couch in which Defendant was seated just prior to the killing; (2) Defendant made extensive efforts to conceal and dispose of Joel’s body, including the cleaning of the apartment after the shooting; and (3) the victim was shot in the face at close range with a 30.06 rifle. The trial court thus properly denied Defendant’s motion to dismiss based on lack of premeditation and deliberation.
II
Second-Degree Murder
Second-degree murder is the unlawful killing of a human being with malice but without premeditation and deliberation, and is a lesser-included offense of first-degree murder. State v. Camacho, 337 N.C. 224, 232-33, 446 S.E.2d 8, 12-13 (1994). A defendant is entitled to have any lesser-included offenses submitted to the jury, as possible alternative verdicts, State v. Palmer, 293 N.C. 633, 643-44, 239 S.E.2d 406, 413 (1977), unless the State’s evidence is positive as to each element of the crime charged and there is no conflicting evidence or conflicting inferences from the evidence with respect to any element of the charged crime, State v. Phipps, 331 N.C. 427, 457-59, 418 S.E.2d 178, 194-95 (1992); State v. Perry, 209 N.C. 604, 606, 184 S.E. 545, 546 (1936); State v. Strickland, 307 N.C. 274, 283 n.1, 298 S.E.2d 645, 652 n.1 (1983), overruled on other grounds by State v. Johnson, 317 N.C. 193, 344 S.E.2d 775 (1986).
Although a defendant’s efforts to dispose of a victim’s body after a homicide can support a finding of premeditation and deliberation, it also can support the contrary inference. It does not follow that *612every homicide followed by an effort to dispose of the victim’s body was done with premeditation and deliberation. It is reasonable, in some cases, to infer that the defendant panicked after the killing and then attempted to hide or dispose of the body to prevent others from learning of a crime committed without premeditation and deliberation. The resolution of the conflicting inferences is for the jury.
In this case, we believe conflicting inferences can be drawn from the evidence supporting the submission of this case to the jury on premeditation and deliberation. Because the disposal of the body, the shooting in the face, and the placement of the gun beside the couch where Defendant was sitting do not mandate the sole inference of premeditation and deliberation, it was the prerogative of the jury to resolve the multiple inferences. See State v. Rose, 335 N.C. 301, 319, 439 S.E.2d 518, 527-28 (disposal of body after homicide could support finding of premeditation and deliberation but trial court also submitted second-degree murder for jury to determine), cert. denied, 512 U.S. 1246, 129 L. Ed. 2d 883 (1994). Furthermore, the State’s own witness testified that before the shooting, the two men had been drinking alcohol, and were arguing about something she could not decipher. From this evidence, a jury could conclude that Defendant was provoked by Joel, thus negating premeditation and deliberation. Thomas, 332 N.C. at 556, 423 S.E.2d at 82 (lack of provocation is circumstance that can show premeditation and deliberation). Because conflicting inferences could be drawn from the evidence with respect to premeditation and deliberation, the trial court erred in not submitting second-degree murder to the jury. Because the State has failed to show beyond a reasonable doubt that the outcome would have been the same if second-degree murder had been submitted to the jury, Defendant is entitled to a new trial. See Camacho, 337 N.C. at 234-35, 446 S.E.2d at 14 (failure to instruct on second-degree murder when warranted is error of constitutional dimensions, and entitles the defendant to a new trial unless the State proves beyond a reasonable doubt that the outcome would have been the same even if the lesser-included offense was submitted); N.C.G.S. § 15A-1443(b) (1997). We have considered Defendant’s remaining assignments of error carefully, and overrule them.
New trial.
Judge HORTON concurs.
Judge LEWIS dissents.

. The indictment charged Defendant with killing Joel Anderson.


. Defendant does not contend there is inadequate evidence of malice and we therefore do not address that issue.


. Defendant concedes in his brief to this Court that, “Based on the way the body was found, the pathologist determined this was a homicide instead of an accident.”